EXHIBIT 10.2
REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT, dated as of August 17, 2009, is entered into
by and between Starwood Property Trust, Inc., a Maryland corporation (the
“Company”), SPT Investment, LLC, a Delaware limited liability company (“Sponsor
Investor”) and SPT Management LLC, a Delaware limited liability company (the
“Manager”).
WHEREAS, the Company has agreed to issue and sell to the Sponsor Investor, and
the Sponsor Investor has agreed to purchase, 1,000,000 shares (the “Sponsor
Shares”) of the Company’s common stock, par value $0.01 per share (the “Common
Stock”) pursuant to that certain Stock Purchase Agreement, dated as of
August 11, 2009, between the Company and the Sponsor Investor;
WHEREAS, the Company has agreed to grant to the Manager 1,037,500 restricted
stock units pursuant to that certain Restricted Stock Unit Award Agreement,
dated the date hereof, between the Company and the Manager as an award under the
Starwood Property Trust, Inc. Manager Equity Plan, as adopted on August 11, 2009
(the “Manager Equity Plan”); and such 1,037,500 restricted stock units will be
settled in 1,037,500 shares of Common Stock (the “Manager RSU Shares”);
WHEREAS, the Company may, from time to time, grant to the Manager additional
awards under the Manager Equity Plan consisting of, are based upon, shares of
Common Stock as awards under the Manager Equity Incentive Plan (the “Additional
Plan Shares”); and
WHEREAS, pursuant to the Management Agreement, dated August 11, 2009, between
the Company and Manager (the “Management Agreement”), the Company has agreed to
pay a certain portion of the Incentive Fee payable to the Manager pursuant to
Section 6(e) of the Management Agreement in shares of Common Stock (the
“Incentive Shares”).
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby agree as
follows:
Section 1. Certain Definitions.
In addition to the terms defined elsewhere in this Agreement, the following
terms, as used herein, shall have the following meanings:
“Affiliate” of any Person means any other Person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) as used with respect to any
Person means the possession, directly or indirectly through one or more
intermediaries, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.

 

 



--------------------------------------------------------------------------------



 



“Agreement” means this Registration Rights Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to this Registration Rights Agreement as the same may
be in effect at the time such reference becomes operative.
“Business Day” means any day other than Saturday, Sunday or a day on which
commercial banks in New York, New York are directed or permitted to be closed.
“Common Stock” means common stock, par value $0.01 per share, of the Company.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Holder” means (i) the Sponsor Investor and the Manager as holders of record of
Registrable Common Stock, and (ii) any direct or indirect transferee of such
Registrable Common Stock from Sponsor Investor or the Manager. For purposes of
this Agreement, the Company may deem and treat the registered holder of
Registrable Common Stock as the Holder and absolute owner thereof, and the
Company shall not be affected by any notice to the contrary.
“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, incorporated organization, association,
corporation, institution, public benefit corporation, government (whether
federal, state, county, city, municipal or otherwise, including, without
limitation, any instrumentality, division, agency, body or department thereof)
or any other entity.
“Prospectus” means the prospectus or prospectuses included in any Registration
Statement (including without limitation, any prospectus subject to completion
and a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A promulgated under the Securities Act and any term sheet filed pursuant
to Rule 434 under the Securities Act), as amended or supplemented by any
prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Common Stock covered by such Registration Statement and by
all other amendments and supplements to the prospectus, including post-effective
amendments and all material incorporated by reference or deemed to be
incorporated by reference in such prospectus or prospectuses.
“Registrable Common Stock” means each of the Sponsor Shares, the Manager RSU
Shares, the Additional Plan Shares, and the Incentive Shares, upon original
issuance thereof and at all times subsequent thereto, including upon the
transfer thereof by the original Holder or any subsequent Holder and any
securities issued in respect of such securities by reason of or in connection
with any exchange for or replacement of such securities or any stock dividend,
stock distribution, stock split, purchase in any rights offering or in
connection with any combination of shares, recapitalization, merger or
consolidation, or any other equity securities issued pursuant to any other pro
rata distribution with respect to the Common Stock, until, in the case of any
such securities, the earliest to occur of (i) the date on which it has been
registered effectively pursuant to the Securities Act and disposed of in
accordance with the Registration Statement relating to it or (ii) the date on
which either it is distributed to the public or is saleable, in each case
pursuant to Rule 144 promulgated by the SEC pursuant to the Securities Act.

 

2



--------------------------------------------------------------------------------



 



“Registration Statement” means any registration statement of the Company filed
with the SEC under the Securities Act which covers any of the Registrable Common
Stock pursuant to the provisions of this Agreement, including the Prospectus,
amendments and supplements to such Registration Statement, including
post-effective amendments, all exhibits and all materials incorporated by
reference or deemed to be incorporated by reference in such Registration
Statement.
“Rule 415” means Rule 415 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar Rule or regulation
hereafter adopted by the SEC as a replacement thereto having substantially the
same effect as such rule.
“SEC” means the Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.
“underwritten registration or underwritten offering” means a registration in
which securities of the Company are sold to underwriters for reoffering to the
public.
Section 2. Demand Registrations.
(a) Right to Request Registration. From and after the date hereof, any Holder or
Holders (“Initiating Holders”) may request registration under the Securities Act
of all or part of the Registrable Common Stock (“Demand Registration”) at any
time and from time to time.
Within ten (10) Business Days after receipt of any such request for Demand
Registration, the Company shall give written notice of such request to all other
Holders of Registrable Common Stock, if any, and shall, subject to the
provisions of Section 2(c) hereof, include in such registration all such
Registrable Common Stock with respect to which the Company has received written
requests for inclusion therein within twenty (20) Business Days after the
receipt of the Company’s notice.
(b) Priority on Demand Registrations. If the managing underwriters of a
requested Demand Registration advise the Company in writing that in their
opinion the shares of Registrable Common Stock proposed to be included in any
such registration exceeds the number of securities that can be sold in such
offering and/or that the number of shares of Registrable Common Stock proposed
to be included in any such registration would materially adversely affect the
price per share of the Company’s equity securities to be sold in such offering,
the Company shall include in such registration only the number of shares of
Registrable Common Stock that, in the opinion of such managing underwriters, can
be sold. If the number of shares that can be sold is less than the number of
shares of Registrable Common Stock proposed to be registered, the Company shall
allocate the amount of Registrable Common Stock to be so sold among the Holders
pro rata on the basis of Registrable Common Stock offered for such registration
by each Holder electing to participate in such registration. If the number of
shares that can be sold, as determined by the managing underwriters, exceeds the
number of shares of Registrable Common Stock proposed to be sold, such excess
shall be allocated pro rata among the other holders of Common Stock, if any,
desiring to participate in such registration based on the amount of such Common
Stock initially requested to be registered by such holders or as such holders
may otherwise agree.

 

3



--------------------------------------------------------------------------------



 



(c) Restrictions on Demand Registrations. The Company shall not be obligated to
effect any Demand Registration within six (6) months after the effective date of
a previous Demand Registration or a previous registration under which the
Initiating Holders had piggyback rights pursuant to Section 3 hereof wherein the
Initiating Holders were permitted to register, and sold, at least 50% of the
shares of Registrable Common Stock requested to be included therein. The Company
may (i) postpone for up to ninety (90) days the filing or the effectiveness of a
Registration Statement for a Demand Registration if, based on the good faith
judgment of the Company’s board of directors, such postponement or withdrawal is
necessary in order to avoid premature disclosure of a matter the board has
determined would not be in the best interest of the Company to be disclosed at
such time or (ii) postpone the filing of a Demand Registration in the event the
Company shall be required to prepare audited financial statements as of a date
other than its fiscal year and (unless the Holders requesting such registration
agree to pay the expenses of such an audit); provided, however, that in no event
shall the Company withdraw a Registration Statement under clause (i) after such
Registration Statement has been declared effective; and provided, further,
however, that in any of the events described in clause (i) or (ii) above, the
Initiating Holders requesting such Demand Registration shall be entitled to
withdraw such request. The Company shall provide written notice to the
Initiating Holders requesting such Demand Registration of (x) any postponement
or withdrawal of the filing or effectiveness of a Registration Statement
pursuant to this Section 2(c), (y) the Company’s decision to file or seek
effectiveness of such Registration Statement following such withdrawal or
postponement and (z) the effectiveness of such Registration Statement.
(d) Selection of Underwriters. If any of the Registrable Common Stock covered by
a Demand Registration hereof is to be sold in an underwritten offering, the
Initiating Holders shall have the right to select the managing underwriter(s) to
administer the offering subject to the approval of the Company, which approval
shall not be unreasonably withheld.
(e) Effective Period of Demand Registrations. After any Demand Registration
filed pursuant to this Agreement has become effective, the Company shall use its
best efforts to keep such Demand Registration effective for a period equal to
180 days from the date on which the SEC declares such Demand Registration
effective (or if such Demand Registration is not effective during any period
within such 180 days, such 180-day period shall be extended by the number of
days during such period when such Demand Registration is not effective), or such
shorter period that shall terminate when all of the Registrable Common Stock
covered by such Demand Registration has been sold pursuant to such Demand
Registration. If the Company shall withdraw or reduce the number of shares of
Registrable Common Stock that is subject to any Demand Registration pursuant to
subsection (b) of this Section 2 (a “Withdrawn Demand Registration”), the
Initiating Holders of the Registrable Common Stock remaining unsold and
originally covered by such Withdrawn Demand Registration shall be entitled to a
replacement Demand Registration that (subject to the provisions of this
Section 2) the Company shall use its best efforts to keep effective for a period
commencing on the effective date of such Demand Registration and ending on the
earlier to occur of the date (i) that is 180 days from the effective date of
such Demand Registration and (ii) on which all of the Registrable Common Stock
covered by such Demand Registration has been sold. Such additional Demand
Registration otherwise shall be subject to all of the provisions of this
Agreement.

 

4



--------------------------------------------------------------------------------



 



(f) Underwritten Offerings. Notwithstanding the foregoing, in no event shall the
Company be obligated to effect more than one (1) underwritten offering hereunder
in any single six (6) month period, with the first such period measured from the
date of the first Demand Registration and ending on the same date during the six
(6) months following such Demand Registration, whether or not a Business Day.
Section 3. Piggyback Registrations.
(a) Right to Piggyback. From and after the date hereof, whenever the Company
proposes to register any of its common equity securities under the Securities
Act (other than a registration statement on Form S-8 or on Form S-4 or any
similar successor forms thereto), whether for its own account or for the account
of one or more stockholders of the Company, and the registration form to be used
may be used for any registration of Registrable Common Stock (a “Piggyback
Registration”), the Company shall give prompt written notice (in any event
within ten (10) business days after its receipt of notice of any exercise of
other demand registration rights) to all Holders of its intention to effect such
a registration and, subject to Sections 3(b) and 3(c), shall include in such
registration all Registrable Common Stock with respect to which the Company has
received written requests for inclusion therein within twenty (20) days after
the receipt of the Company’s notice. The Company may postpone or withdraw the
filing or the effectiveness of a Piggyback Registration at any time in its sole
discretion.
(b) Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number that
can be sold in such offering and/or that the number of shares of Registrable
Common Stock proposed to be included in any such registration would adversely
affect the price per share of the Company’s equity securities to be sold in such
offering, the underwriting shall be allocated among the Company and all Holders
pro rata on the basis of the Common Stock and Registrable Common Stock offered
for such registration by the Company and each Holder, respectively, electing to
participate in such registration.
(c) Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of a holder of the Company’s
securities other than Registrable Common Stock (“Non-Holder Securities”), and
the managing underwriters advise the Company in writing that in their opinion
the number of securities requested to be included in such registration exceeds
the number that can be sold in such offering and/or that the number of shares of
Registrable Common Stock proposed to be included in any such registration would
adversely affect the price per share of the Company’s equity securities to be
sold in such offering, the underwriting shall be allocated among the holders of
Non-Holder Securities and all Holders pro-rata on the basis of the Non-Holder
Securities and Registrable Common Stock offered for such registration by the
holder of Non-Holder Securities and each Holder, respectively, electing to
participate in such registration.
(d) Selection of Underwriters. If any Piggyback Registration is an underwritten
primary offering, the Company shall have the right to select the managing
underwriter or underwriters to administer any such offering.

 

5



--------------------------------------------------------------------------------



 



(e) Other Registrations. If the Company has previously filed a Registration
Statement with respect to Registrable Common Stock pursuant to Section 2 hereof
or pursuant to this Section 3, and if such previous registration has not been
withdrawn or abandoned, the Company shall not be obligated to cause to become
effective any other registration of any of its securities under the Securities
Act, whether on its own behalf or at the request of any holder or holders of
such securities, until a period of at least three (3) months has elapsed from
the effective date of such previous registration.
Section 4. Holdback Agreement.
In connection with an underwritten primary or secondary offering to the public,
each Holder (other than the Manager, the Sponsor Investor and their respective
Affiliates) agrees, subject to any exceptions that may be agreed upon at the
time of such offering, not to sell or otherwise transfer or dispose of any
shares of Registrable Common Stock (or other securities) of the Company held by
them (other than Registrable Common Stock included in such offering in
accordance with the terms hereof) for a period equal to the lesser of one
hundred eighty (180) days following the effective date of a Registration
Statement of the Company filed under the Securities Act or such shorter period
as the managing underwriter shall agree to; provided that all other stockholders
who own more than ten percent (10%) of the outstanding Common Stock of the
Company and all officers and directors of the Company enter into similar
agreements. Such agreement shall be in writing in form reasonably satisfactory
to the Company and the managing underwriter. The Company may impose
stop-transfer instructions with respect to the shares of Registrable Common
Stock (or other securities) subject to the foregoing restriction until the end
of said period.
Section 5. Registration Procedures.
Whenever the Holders request that any Registrable Common Stock be registered
pursuant to this Agreement, the Company shall use its commercially reasonable
efforts to effect and maintain the registration and the sale of such Registrable
Common Stock in accordance with the intended methods of disposition thereof, and
pursuant thereto the Company shall as expeditiously as possible:
(a) prepare and file with the SEC a Registration Statement with respect to such
Registrable Common Stock and use its best efforts to cause such Registration
Statement to become effective as soon as practicable thereafter; and before
filing a Registration Statement or Prospectus or any amendments or supplements
thereto, furnish to the Holders of Registrable Common Stock covered by such
Registration Statement and the underwriter or underwriters, if any, copies of
all such documents proposed to be filed, including, if requested by such
Holders, documents incorporated by reference in the Prospectus and, if requested
by such Holders, the exhibits incorporated or deemed incorporated by reference,
and such Holders shall have the opportunity to object to any information
pertaining to such Holders that is contained therein and the Company will make
the corrections reasonably requested by such Holders with respect to such
information prior to filing any Registration Statement or amendment thereto or
any Prospectus or any supplement thereto;

 

6



--------------------------------------------------------------------------------



 



(b) prepare and file with the SEC such amendments and supplements to such
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective, in the case of Demand
Registration, for a period not less than 180 days, or such shorter period as is
necessary to complete the distribution of the securities covered by such
Registration Statement and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Registration
Statement during such period in accordance with the intended methods of
disposition by the sellers thereof set forth in such Registration Statement;
(c) furnish to each seller of Registrable Common Stock (without charge) such
number of copies of such Registration Statement, each amendment and supplement
thereto, the Prospectus included in such Registration Statement (including each
preliminary Prospectus) and such other documents as such seller may reasonably
request in order to facilitate the disposition of the Registrable Common Stock
owned by such seller, and the Company consents to the use of such Prospectus,
including each preliminary Prospectus, by Holders of Registrable Common Stock,
in connection with the offering and sale of Registrable Common Stock covered by
any such Prospectus;
(d) use its commercially reasonable efforts to register or qualify such
Registrable Common Stock under such other securities or blue sky laws of such
jurisdictions as any seller reasonably requests and do any and all other acts
and things which may be reasonably necessary or advisable to enable such seller
to consummate the disposition in such jurisdictions of the Registrable Common
Stock owned by such seller (provided, that the Company will not be required to
(i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph (d), (ii) subject
itself to taxation in any such jurisdiction or (iii) consent to general service
of process in any such jurisdiction);
(e) notify each seller of such Registrable Common Stock, at any time when a
Prospectus relating thereto is required to be delivered under the Securities
Act, of the occurrence of any event as a result of which the Registration
Statement, including the Prospectus contained therein, contains an untrue
statement of a material fact or omits any fact required to be stated therein or
necessary to make the statements therein not misleading, and, at the request of
any such seller, the Company shall prepare a supplement or amendment to such
Registration Statement so that, as thereafter delivered to the purchasers of
such Registrable Common Stock, such Prospectus shall not contain an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading;
(f) in the case of an underwritten offering, enter into such customary
agreements (including underwriting agreements in customary form) and take all
such other actions as the Holders of a majority of number of shares of the
Registrable Common Stock being sold or the underwriters, if any, reasonably
request in order to expedite or facilitate the disposition of such Registrable
Common Stock, (including making executive officers of the Company available to
participate in, and cause them to cooperate with the underwriters in connection
with, “road-show” and other customary marketing activities (including one-on-one
meetings with prospective purchasers of the Registrable Common Stock), and cause
to be delivered to the underwriters and the sellers, if any, opinions of counsel
to the Company in customary form, covering such matters as are customarily
covered by opinions for an underwritten public offering as the underwriters may
request and addressed to the underwriters and the sellers;

 

7



--------------------------------------------------------------------------------



 



(g) subject to receipt of reasonably acceptable confidentiality agreements, make
available, for inspection by representative of a seller of Registrable Common
Stock, any underwriter participating in any disposition pursuant to such
Registration Statement, and any attorney, accountant or other agent retained by
any such seller or underwriter, all financial and other records, pertinent
corporate documents and properties of the Company, and cause the Company’s
officers, directors and independent accountants to supply all information
reasonably requested by any such seller, underwriter, attorney, accountant or
agent in connection with such Registration Statement;
(h) to use its commercially reasonable efforts to cause all such Registrable
Common Stock to be listed on each securities exchange on which securities of the
same class issued by the Company are then listed or, if no such similar
securities are then listed, on a national securities exchange selected by the
Company;
(i) provide a transfer agent and registrar for all such Registrable Common Stock
not later than the effective date of such Registration Statement;
(j) if requested, cause to be delivered, immediately prior to the effectiveness
of the Registration Statement (and, in the case of an underwritten offering, at
the time of delivery of any Registrable Common Stock sold pursuant thereto),
letters from the Company’s independent certified public accountants addressed to
each selling Holder (unless such selling Holder does not provide to such
accountants the appropriate representation letter required by rules governing
the accounting profession) and each underwriter, if any, stating that such
accountants are independent public accountants within the meaning of the
Securities Act and the applicable rules and regulations adopted by the SEC
thereunder, and otherwise in customary form and covering such financial and
accounting matters as are customarily covered by letters of the independent
certified public accountants delivered in connection with primary or secondary
underwritten public offerings, as the case may be;
(k) make generally available to its stockholders a consolidated earnings
statement (which need not be audited) for the 12 months (or, if applicable, such
shorter period that the Company has been in existence) beginning after the
effective date of a Registration Statement as soon as reasonably practicable
after the end of such period, which earnings statement shall satisfy the
requirements of an earning statement under Section 11(a) of the Securities Act
and Rule 158 thereunder;
(l) cooperate with each selling Holder of Registrable Common Stock and each
underwriter participating in the disposition of such Registrable Common Stock
and their respective counsel in connection with any filings required to be made
with the National Association of Securities Dealers, Inc. and make reasonably
available its employees and personnel and otherwise provide reasonable
assistance to the underwriters (taking into account the needs of the Company’s
businesses and the requirements of the marketing process) in the marketing of
Registrable Common Stock in any underwritten offering.

 

8



--------------------------------------------------------------------------------



 



(m) use its best efforts to prevent the issuance of any stop order or other
suspension of effectiveness of a Registration Statement, or the suspension of
the qualification of any of the Registrable Common Stock for sale in any
jurisdiction and, if such an order or suspension is issued, to use reasonable
efforts to obtain the withdrawal of such order or suspension at the earliest
possible moment and to notify each seller of Registrable Common Stock being sold
of the issuance of such order and the resolution thereof or its receipt of
actual notice of the initiation or threat of any proceeding for such purpose.
(n) promptly notify each seller of Registrable Common Stock and the underwriter
or underwriters, if any:
(i) when the Registration Statement, pre-effective amendment, the Prospectus or
any Prospectus supplement or post-effective amendment to the Registration
Statement has been filed and, with respect to the Registration Statement or any
post-effective amendment, when the same has become effective;
(ii) of any written request by the SEC for amendments or supplements to the
Registration Statement or Prospectus;
(iii) of the notification to the Company by the SEC of its initiation of any
proceeding with respect to the issuance by the SEC of any stop order suspending
the effectiveness of the Registration Statement; and
(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Common Stock for sale under
the applicable securities or blue sky laws of any jurisdiction.
(o) At all times after the Company has filed a registration statement with the
SEC pursuant to the requirements of either the Securities Act or the Exchange
Act, the Company shall file all reports and other documents required to be filed
by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the SEC thereunder, and take such further action as any
Holders may reasonably request, all to the extent required to enable such
Holders to be eligible to sell Registrable Common Stock pursuant to Rule 144
under the Securities Act (or any similar rule then in effect).
(p) As a condition to being included in any Registration Statement, the Company
may require each seller of Registrable Common Stock as to which any registration
is being effected to furnish to the Company any other information regarding such
seller and the distribution of such securities as the Company may from time to
time reasonably request in writing.

 

9



--------------------------------------------------------------------------------



 



(q) Each seller of Registrable Common Stock agrees by having its stock treated
as Registrable Common Stock hereunder that, upon notice of the happening of any
event as a result of which the Prospectus included in such Registration
Statement contains an untrue statement of a material fact or omits any material
fact necessary to make the statements therein not misleading (a “Suspension
Notice”), such seller will forthwith discontinue disposition of Registrable
Common Stock until such seller is advised in writing by the Company that the use
of the Prospectus may be resumed and is furnished with a supplemented or amended
Prospectus as contemplated by Section 5(e) hereof, and, if so directed by the
Company, such seller, at its option, either will destroy or deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies
then in such seller’s possession, of the Prospectus covering such Registrable
Common Stock current at the time of receipt of such notice; provided, however,
that such postponement of sales of Registrable Common Stock by the Holders shall
not exceed thirty (30) days in the aggregate in any three-month period or ninety
(90) days in the aggregate in any one year except as a result of a refusal by
the SEC to declare any post-effective amendment to the Registration Statement
effective after the Company has used all commercially reasonable efforts to
cause such post-effective amendment to be declared effective, in which case the
Company shall terminate the suspension of the use of the Registration Statement
immediately following the effective date of the post-effective amendment. If the
Company shall give any notice to suspend the disposition of Registrable Common
Stock pursuant to a Prospectus, the Company shall extend the period of time
during which the Company is required to maintain the Registration Statement
effective pursuant to this Agreement by the number of days during the period
from and including the date of the giving of such notice to and including the
date such seller either is advised by the Company that the use of the Prospectus
may be resumed or receives the copies of the supplemented or amended Prospectus
contemplated by Section 6(e). In any event, the Company shall not be entitled to
deliver more than three (3) Suspension Notices in any one year.
Section 6. Registration Expenses.
(a) All fees and expenses incident to the Company’s performance of or compliance
with this Agreement, including, without limitation, all registration and filing
fees, fees and expenses of compliance with securities or blue sky laws, listing
application fees, printing, word processing, telephone, messenger and delivery
expenses, transfer agent’s and registrar’s fees, cost of distributing
Prospectuses in preliminary and final form as well as any supplements thereto,
and fees and disbursements of counsel for the Company, one counsel retained by
the Holders of Registrable Common Stock and all independent certified public
accountants and other Persons retained by the Company (all such expenses being
herein called “Registration Expenses”) (but not including any underwriting
discounts or commissions attributable to the sale of Registrable Common Stock or
fees and expenses of more than one counsel representing the Holders of
Registrable Common Stock, which shall be borne by the Holders), shall be borne
by the Company (whether or not any Registration Statement is declared effective
or any of the transactions described herein is consummated). In addition, the
Company shall pay its internal expenses, the expense of any annual audit or
quarterly review, the expense of any liability insurance and the expenses and
fees for listing the securities to be registered on each securities exchange on
which they are to be listed.
(b) In connection with each registration initiated hereunder (whether a Demand
Registration or a Piggyback Registration), the Company shall reimburse the
Holders covered by such registration or sale for the reasonable fees and
disbursements of one law firm chosen by the Holders of a majority of the number
of shares of Registrable Common Stock included in such registration sale.
(c) The obligation of the Company to bear the expenses described in Section 6(a)
and to reimburse the Holders for the expenses described in Section 6(b) shall
apply irrespective of whether a registration, once properly demanded, if
applicable, becomes effective, is withdrawn or suspended, is converted to
another form of registration and irrespective of when any of the foregoing shall
occur; provided, however, that Registration Expenses for any Registration
Statement withdrawn solely at the request of a Holder of Registrable Common
Stock (unless withdrawn following postponement of filing by the Company in
accordance with Section 2(c) (i) or (ii)) or any supplements or amendments to a
Registration Statement or Prospectus resulting from a misstatement furnished to
the Company by a Holder shall be borne by such Holder.

 

10



--------------------------------------------------------------------------------



 



Section 7. Indemnification.
(a) The Company shall indemnify and hold harmless, to the fullest extent
permitted by law, each Holder, its officers, directors and Affiliates, employees
and agents of such Holder and each Person, if any, who controls such Holder
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) from and against all losses, claims, damages, liabilities,
judgments and expenses (including without limitation, the reasonable fees and
other expenses incurred in connection with any suit, action, investigation or
proceeding or any claim asserted) caused by, arising out of, in connection with
or based upon, any untrue or alleged untrue statement of material fact contained
in any Registration Statement, Prospectus (including any preliminary Prospectus)
or any amendment thereof or supplement thereto or any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the case of the Prospectus in the light of the
circumstances under which they were made, not misleading or any violation or
alleged violation by the Company of the Securities Act, the Exchange Act or
applicable “blue sky” laws, except insofar as the same are made in reliance and
in conformity with information relating to such Holder furnished in writing to
the Company by such Holder expressly for use therein or caused by such Holder’s
failure to deliver to such Holder’s immediate purchaser a copy of the Prospectus
or any amendments or supplements thereto (if the same was required by applicable
law to be so delivered) after the Company has furnished such Holder with a
sufficient number of copies of the same.
(b) In connection with any Registration Statement in which a Holder of
Registrable Common Stock is participating, each such Holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such Registration Statement or
Prospectus and, shall indemnify, to the fullest extent permitted by law, the
Company, its officers, directors, Affiliates, and each Person who “controls” the
Company within the meaning of the Securities Act (excluding Sponsor Investor and
the Manager to the extent that Sponsor Investor or the Manager is the Holder of
the Registrable Common Stock), against all losses, claims, damages, liabilities
and expenses arising out of or based upon any untrue or alleged untrue statement
of material fact contained in the Registration Statement, Prospectus or
preliminary Prospectus or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein, in the case of the Prospectus in the
light of the circumstances under which they were made, not misleading, but only
to the extent that the same are made in reliance and in conformity with
information relating to such Holder furnished in writing to the Company by such
Holder expressly for use therein or caused by such Holder’s failure to deliver
to such Holder’s immediate purchaser a copy of the Prospectus or any amendments
or supplements thereto (if the same was required by applicable law to be so
delivered) after the Company has furnished such Holder with a sufficient number
of copies of the same; provided, however, that the obligation to indemnify shall
be several, not joint and several, among such Holders and the liability of each
such Holder shall be in proportion to and limited to the net amount received by
such Holder from the sale of Registrable Common Stock pursuant to such
Registration Statement.

 

11



--------------------------------------------------------------------------------



 



(c) Any Person entitled to indemnification hereunder shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification and (ii) unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist with respect to such claim, such indemnifying party shall
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party. If such defense is assumed, the indemnifying party shall not
be subject to any liability for any settlement made by the indemnified party
without its consent (but such consent will not be unreasonably withheld,
conditioned or delayed). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for each party indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party there may be one or more legal or equitable defenses
available to such indemnified party which are in addition to or may conflict
with those available to another indemnified party with respect to such claim.
Failure to give prompt written notice shall not release the indemnifying party
from its obligations hereunder. No indemnifying party shall, without the prior
written consent of the indemnified party, consent to entry of any judgment or
enter into any settlement or other compromise (i) which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation or (ii) which includes any statement of admission of fault,
culpability or failure to act by or on behalf of such indemnified party.
(d) The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and shall survive the transfer of securities or the
termination of this agreement.
(e) If the indemnification provided for in or pursuant to this Section 8 is
unavailable, unenforceable or insufficient to hold harmless any indemnified
Person in respect of any losses, claims, damages, liabilities or expenses
referred to herein, then each applicable indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified Person as a result of such losses, claims, damages,
liabilities or expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and of the indemnified
party on the other in connection with the statements or omissions which result
in such losses, claims, damages, liabilities or expenses as well as any other
relevant equitable considerations. The relative fault of the indemnifying party
on the one hand and of the indemnified Person on the other shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party, and by such party’s relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission. In
no event shall the liability of any selling Holder be greater in amount than the
amount of net proceeds received by such Holder upon such sale or the amount for
which such indemnifying party would have been obligated to pay by way of
indemnification if the indemnification provided for under Section 8(a) or 8(b)
hereof had been available under the circumstances. The indemnity and
contribution agreements contained in this Section 7 are in addition to any
liability which the indemnifying Persons may otherwise have to the indemnified
Persons hereunder, under applicable law or at equity.

 

12



--------------------------------------------------------------------------------



 



Section 8. Participation in Underwritten Registrations.
No Person may participate in any registration hereunder that is underwritten
unless such Person (a) agrees to sell such Person’s securities on the basis
provided in any underwriting arrangements approved by the Person or Persons
entitled hereunder to approve such arrangements and (b) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements,
opinions and other documents required under the terms of such underwriting
arrangements.
Section 9. Rule 144.
The Company covenants that it will file the reports required to be filed by it
under the Securities Act and the Exchange Act and the rules and regulations
adopted by the SEC thereunder in accordance with the requirements of the
Securities Act and the Exchange Act, and it will take such further action as any
Holder may reasonably request to make available adequate current public
information with respect to the Company meeting the current public information
requirements of Rule 144(c) under the Securities Act (to the extent such
information is available), to the extent required to enable such Holder to sell
Registrable Common Stock without registration under the Securities Act within
the limitation of the exemptions provided by (i) Rule 144 under the Securities
Act, as such Rule may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the SEC. Upon the request of any Holder, the
Company will deliver to such Holder a written statement as to whether it has
complied with such information and requirements.
Section 10. Miscellaneous.
(a) Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile or similar writing) and shall
be given,
If to the Company:
Starwood Property Trust, Inc.
c/o Starwood Capital Group
591 West Putnam Avenue
Greenwich, CT 06830
Attention: Ellis F. Rinaldi, General Counsel
Facsimile No.: (203) 422-7873

 

13



--------------------------------------------------------------------------------



 



If to Sponsor Investor:
SPT Investment, LLC
c/o Starwood Capital Group
591 West Putnam Avenue
Greenwich, CT 06830
Attention: Ellis F. Rinaldi, General Counsel
Facsimile No.: (203) 422-7873
If to the Manager:
SPT Management, LLC
c/o Starwood Capital Group
591 West Putnam Avenue
Greenwich, CT 06830
Attention: Ellis F. Rinaldi, General Counsel
Facsimile No.: (203) 422-7873
If to a transferee Holder, to the address of such Holder set forth in the
transfer documentation provided to the Company;
or such other address or facsimile number as such party (or transferee) may
hereafter specify for the purpose by notice to the other parties. Each such
notice, request or other communication shall be effective (a) if given by
facsimile, when such facsimile is transmitted to the facsimile number specified
in this Section 10(a) and the appropriate facsimile confirmation is received or
(b) if given by any other means, when delivered at the address specified in this
Section.
(b) No Waivers. No failure or delay by any party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
(c) Expenses. Except as otherwise provided for herein or otherwise agreed to in
writing by the parties, all costs and expenses incurred in connection with the
preparation of this Agreement shall be paid by the Company.
(d) Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, it being understood that subsequent Holders of the
Registrable Common Stock are intended third party beneficiaries hereof.
(e) Governing Law. This Agreement and the rights and obligations of the parties
under this Agreement shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York, without regard to principles
of conflicts of law. Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York and the United
States District Court for any district within such state for the purpose of any
action or judgment relating to or arising out of this Agreement or any of the
transactions contemplated hereby and to the laying of venue in such court.

 

14



--------------------------------------------------------------------------------



 



(f) Jurisdiction. Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby may be brought in any federal
or state court located in the County and State of New York, and each of the
parties hereby consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
which it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 10(a) shall be deemed
effective service of process on such party.
(g) Waiver of Jury Trial.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.
(h) Counterparts; Effectiveness. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
(i) Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter of this Agreement and supersedes
all prior agreements and understandings, both oral and written, between the
parties with respect to the transactions contemplated herein. No provision of
this Agreement or any other agreement contemplated hereby is intended to confer
on any Person other than the parties hereto any rights or remedies.
(j) Captions. The captions herein are included for convenience of reference only
and shall be ignored in the construction or interpretation hereof.

 

15



--------------------------------------------------------------------------------



 



(k) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.
(l) Amendments. The provisions of this Agreement, including the provisions of
this sentence, may not be amended, modified or supplemented, and waivers or
consents to departures from the provisions hereof may not be given without the
prior written consent of the Holders of a majority of the Registrable Common
Stock; provided, further, that the consent or agreement of the Company shall be
required with regard to any termination, amendment, modification or supplement
of, or waivers or consents to departures from, the terms hereof, which affect
the Company’s obligations hereunder.

 

16



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Registration Rights Agreement has been duly executed by
each of the parties hereto as of the date first written above.

            STARWOOD PROPERTY TRUST, INC.
      By:   /s/ Ellis F. Rinaldi         Name:   Ellis F. Rinaldi       
Title:   Secretary        SPT INVESTMENT, LLC    

         
 
By:   Starwood Capital Group Global, L.P.,
 
      its Sole Member

            By:   /s/ Ellis F. Rinaldi         Name:   Ellis F. Rinaldi       
Title:   Secretary        SPT MANAGEMENT, LLC       By:   /s/ Ellis F. Rinaldi  
      Name:   Ellis F. Rinaldi        Title:   Secretary   

 

17